Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-15, drawn to, a method of treating a disease or disorder associated with a glucose-6-phosphate deficiency in a subject, comprising administering to the subject a therapeutically effective amount of a composition comprising a modified mRNA molecule encoding a glucose-6-phophatase polypeptide or active fragment thereof.
Group II, claim 16, drawn to, a pharmaceutical composition comprising a therapeutically effective amount of a modified mRNA molecule encoding a glucose-6-phosphatase polypeptide, active variant of a glucose-6-phosphatase polypeptide, or active fragment thereof formulated in a lipid nanoparticle carrier.
Group III, claims 17-22, drawn to, a method of reducing glycogen levels in a subject comprising administering a therapeutically effective amount of a modified mRNA capable of expressing a glucose-6-phosphatase polypeptide or biologically active 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups do not contain a special technical feature which contributes over the prior art. Specifically, the special technical feature of a modified mRNA molecule encoding a glucose-6-phosphatase polypeptide, is well known in the prior art as evidenced by the teaching of Rossi et al. (US 9,388,418 B2 (cited here)). Rossi et al. shows aptamer-mRNA conjugates which include an mRNA component which is an mRNA molecule that is expressed intracellularly (column 7, lines 22-25). The mRNA component expresses a protein or peptide that is missing or altered due to a genetic disorder that arises from a mutation or deletion in a corresponding gene. In some embodiments, the mRNA expresses a protein or peptide associated with a single gene disorder, including, but not limited to, glucose-6-phosphatase (column 7, lines 30-52). Because Rossi et al. shows a modified mRNA molecule encoding a glucose-6-phosphatase polypeptide, the corresponding feature of Groups I, II and III is not special.
Therefore, unity of invention is lacking between Groups I, II and III.

The inventions lack unity as demonstrated by showing that the common technical feature(s) doe(s) not define a contribution over the prior art, ‘a posteriori'. See MPEP 1850.
and inventive step."   

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patentably distinct species:

Group I- Claim 1 is generic.
Group III- Claim 17 is generic.

1) Species of amino acid SEQ ID NO. (Claims 1, 6, 7, 17 and 19-22):
1A) SEQ ID NO.: 1 (Claims 1, 6, 7, 17 and 19-22)
1B) SEQ ID NO.: 2 (Claims 1, 6, 7, 17 and 19-22)
1C) SEQ ID NO.: 3 (Claims 1, 6, 7, 17 and 19-22)



2) Species of mRNA SEQ ID NO. (Claims 1, 3-5 and 8-12):
2A) SEQ ID NO.: 4 (Claims 1, 3-5 and 8-12)
2B) SEQ ID NO.: 5 (Claims 1, 3-5 and 8-12)
2C) SEQ ID NO.: 6 (Claims 1, 3-5 and 8-12)

The species of mRNA SEQ ID NO. are independent or distinct because SEQ ID NOs.: 4, 5 and 6 are not obvious variants of each other, and may represent glucose-6-phosphatase (G6PC) polypeptides which exhibit different levels of its enzymatic property. Therefore, the G6PCs may impart different biochemical or biophysical properties on the compounds that each interacts with. The G6PC polypeptides are not obvious variants of each other based on the current record.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  Claim 1 is generic to claims 2-15; claim 17 is generic to claims 18-22.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:


(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

In summary:
1) Applicant must elect one (1) Invention:  I or II or III;
AND, if Applicant elects Group I, then
2) Applicant must elect two (2) species: 1A or 1B or 1C AND 2A or 2B or 2C;
OR, if Applicant elects Group II, then
2) Applicant must elect one (1) species: 1A or 1B or 1C


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §101, §102, §103 and §112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP 821.04.  
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651